Order filed January 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01052-CV
                                    ____________

       JIANGSU JINSHI MACHINERY GROUP CO., LTD., Appellant

                                          V.

                  KANA ENERGY SERVICES, INC., Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-55123

                                      ORDER

      On January 18, 2019, this court received notice that appellant, Jiangsu Jinshi
Machinery Group Co. Ltd., removed the underlying proceeding to the U.S. District
Court for the Southern District of Texas. Once a state case is removed, the state court
“shall proceed no further unless and until the case is remanded.” 28 U.S.C.
§ 1446(d). The Texas Supreme Court has held section 1446(d) applies to the Texas
courts of appeals. See Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993)
(order).
      Accordingly, for administrative purposes only, and without surrendering
jurisdiction, the appeal is ABATED and treated as a closed case until further order
of this court. Any party may file a motion to reinstate the appeal upon the dismissal
or remand of the removed action.

                                   PER CURIAM




                                         2